Citation Nr: 1010948	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of nasal 
surgery.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2000 to December 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran now resides in Oregon, so 
the matter is now handled by the RO in Portland, Oregon.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge. 

In July 2009, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.

During the June 2005 VA general examination, the VA medical 
examiner opined that the Veteran's allergic rhinitis was 
aggravated during his time in service.  The Board finds this 
to be a separate issue than entitlement to service connection 
for residuals of nasal surgery.  The issue of entitlement to 
service connection for allergic rhinitis has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's nasal disability pre-existed service.

2.  The Veteran's nasal disability was aggravated as a result 
of surgery performed during active service.
	




CONCLUSION OF LAW

Service connection for residuals of nasal surgery, based on 
aggravation, is established.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Residuals of Nasal 
Surgery

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
residuals of nasal surgery.  The Veteran asserts he 
experienced trouble breathing before entering active service 
and that a surgery completed during active duty aggravated 
his nasal problems and increased the severity of his 
symptoms.

In determining whether the Veteran's disability is related to 
service, the Board will first address whether the presumption 
of soundness attaches in this instance and, if so, whether it 
has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the Veteran later complains.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection. 

Service treatment records were reviewed.  The Veteran's 
entrance examination from February 2000 did not note any nose 
or sinus abnormalities.  However, the Veteran has indicated 
in several statements, as well as during testimony in the 
March 2009 hearing, that he has a lifelong problem of trouble 
breathing through his nose.  The Court of Appeals for 
Veterans Claims (Court) has held that lay statements by a 
Veteran concerning a pre-existing condition are not 
sufficient to rebut the presumption of soundness.  See Gahman 
v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent 
medical evidence sufficient to overcome the presumption of 
soundness, even when such is recorded by medical examiners).  
However, the Veteran was diagnosed with nasal problems that 
pre-existed service, on multiple post-service examinations.  
The Veteran was afforded a general VA examination in June 
2005 and the examiner diagnosed the Veteran with chronic 
rhinitis that may have been a problem prior to the Veteran's 
entry into service.  The Veteran was also afforded a nasal VA 
examination in June 2005 and the examiner stated that the 
condition the Veteran has now was present throughout his 
younger years.  Based on the totality of the evidence, the 
Board finds that the evidence clearly and unmistakably favors 
a conclusion that the Veteran had pre-existing nasal symptoms 
at the time of his 2000 entry into active military service.  
38 C.F.R. § 3.304(b).

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" 
of the pre-existing condition.  38 U.S.C. § 1153; 38 C.F.R. 
§§ 3.304(b), 3.306(b).  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is 
one for service connection.  

Service treatment records indicate the Veteran underwent a 
septoplasty with turbinate reduction in August 2004 to 
improve the Veteran's airway.

Post-service records were reviewed.  The Veteran was afforded 
a general VA examination in June 2005.  It was noted that he 
had nasal surgery while on active duty in August 2004, which 
was apparently done due to chronic nasal obstruction and 
sinus problems, however, the outcome of the procedure did not 
yield much improvement over his previous state of chronic 
nasal obstruction.  Examination revealed minimal passageways.  
Nares were patent and mucosa was erythematous, swollen and 
moist.  The Veteran was diagnosed with chronic rhinitis.  The 
examiner did not give an opinion regarding the Veteran's 
residuals of nasal surgery.

The Veteran was also afforded a nasal VA examination in June 
2005.  It was noted by the examiner that he did not review 
the records from the Veteran's surgery.  Examination of the 
nose showed the septum to be midline and there was no sign of 
significant swelling in his nose.  There was no sign of 
polyps or infections and his turbinates were not enlarged.  
The Veteran's airway was fairly symmetric but slightly 
diminished on both sides, but seemed to be generally 
adequate.  There was no tenderness or swelling over the 
sinuses and examination of the mouth and throat were normal.  
The examiner stated the condition the Veteran has now was 
present throughout his teenage years and younger years and he 
has always had this problem.  The examiner stated the 
Veteran's surgery did not diminish his airway and he has not 
had any significant new symptoms that he did not have before.

The Veteran received post-service treatment at VA outpatient 
centers.  VA outpatient records from March 2006 indicate the 
Veteran received an ear, nose, throat consultation.  It was 
noted that the Veteran had a lifelong history of chronic 
nasal obstruction, and that during service the Veteran 
underwent nasal septal surgery and turbinate surgery, but had 
no improvement of his nasal obstruction and had a loss or 
decrease of sense of smell following the surgery.

In May 2006, the Veteran was seen by a VA outpatient 
otolaryngologist.  Records indicate the Veteran complained of 
nasal obstruction, head pressure and clogged ears after his 
previous nasal surgery.  It was noted that the Veteran now 
has anosmia since the surgery.  Examination revealed a large 
right inferior turb with slight twisting of the septum to 
right mid-way back.  He was diagnosed with a nasal 
obstruction and nasal bone deformity.

The Veteran testified during his March 2009 hearing that as a 
result of the surgery completed during service he has greater 
difficulty breathing through his nose, he no longer has a 
full sense of smell, his ears feel clogged, and he 
experiences sinus pressure and headaches, difficulty 
speaking, and doing other activities with his mouth that 
require breathing through the nose, including eating.  The 
Board notes that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss current pain and other experienced symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the 
Veteran's testimony to be credible.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  

Additionally, the Veteran's wife submitted a statement in 
October 2005 that the Veteran's nasal surgery was not 
successful and that he has trouble breathing which affects 
his eating, singing, speaking, kissing and sleeping.

The Veteran was afforded a VA examination in September 2009.  
Examination revealed no inflammation, swelling, or polyps and 
the septum was relatively midline, although it deviated very 
slightly to the right but did not obstruct the right side.  
Turbinates were not unusually large and there was no 
inflammation, redness or irritation.  The Veteran was 
diagnosed with a diminished airway bilaterally, and loss of 
80 to 90 percent of olfactory sensation.  The examiner stated 
that the Veteran's airway appears not to have changed 
significantly with the surgery that he had during service; 
however, the only thing that changed significantly with the 
surgery was that he now has diminished olfaction and smell 
sensation.  The examiner stated this was not an uncommon 
complication to the procedure.  Finally, the examiner stated 
that the Veteran is not severely disabled because of his 
diminished olfaction but it is inconvenient.

The foregoing VA medical evidence and the Veteran's testimony 
suggest that the Veteran's surgery worsened his nasal 
disability.  The VA examiner from September 2009 indicated 
that although not severely disabling, the loss of sense of 
smell was a significant change in the Veteran's condition as 
a result of the surgery.  Therefore, the Board is unable to 
find by clear and unmistakable evidence that the Veteran's 
pre-existing nasal disability was not aggravated by his time 
in active military service.  Accordingly, the Board finds 
that service connection for residuals of nasal surgery is 
warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for residuals of nasal 
surgery is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


